 

Exhibit 10.9

 

[g33hsgfwt3p0000001.jpg]

AKCEA THERAPEUTICS, INC.

CONSULTING AGREEMENT

 

Amendment

To Extend Consulting Period

 

Name of Consultant:

Paula Soteropoulos (hereinafter “Consultant”)

Date of Consulting Agreement: (“Agreement”)

September 18, 2019 (“Effective Date”)

Date of Amendment:

October 30, 2019 (“Amendment Date”)

Nature of Amendment

Extend duration of Consulting Period

Duration of Consulting Services (the “Consulting Period”):

1. Initial: Effective Date through October 31, 2019

 

2. As amended by this instrument: Effective Date through November 4, 2019

 

In accordance with Section 9(e) of the Agreement, including Exhibit A thereto,
which Agreement (and Exhibit A) is incorporated herein by reference and made a
part hereof, this instrument amends the Consulting Period by extending the
termination date of such period from October 31, 2019 to and including November
4, 2019. Except as amended by the preceding sentence, the terms and conditions
of the Agreement remain in full force and effect.

 

 

 

Consultant

 

Akcea Therapeutics, Inc.

 

 

 

 

 

By (Signature):

 

/s/ Paula Soteropoulos

 

/s/ Damien McDevitt

Date:

 

 

 

 

Printed Name:

 

Paula Soteropoulos

 

Damien McDevitt

Address:

 

N/A

 

22 Boston Wharf Road, 9th Floor

 

 

 

 

Boston, MA 02210

Telephone:

 

N/A

 

 

 

Social Security or Employer Tax ID Number to be provided separately via W-9 form
or foreign equivalent.

 

Page 1